 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 20,
2018, by and among New Age Beverages Corporation, a Washington corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser,” or in the
aggregate, the “Purchasers”).
 
WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, the Notes (as defined below) as
set forth herein;
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and/or Rule 506(b) promulgated thereunder, the Company will
sell and issue to the Purchasers the Notes and the Conversion Shares (as defined
below) without registration;
 
WHEREAS, the Company will sell and issue the Registered Shares (as defined
below) to the Purchasers pursuant to a shelf registration statement on Form S-3
(Registration No. 333-219341) (the “Registration Statement”), which Registration
Statement was declared effective on October 16, 2017 by the Commission (as
defined below) in accordance with the Securities Act.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1. Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Transaction Documents (as defined herein), and (b)
the following terms have the meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(k).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“BHCA” shall have the meaning ascribed to such term in Section 3.1(oo).
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, or any day on
which the Federal Reserve Bank of New York is closed.
 
”Closing Date” means the date hereof.
 
 
 
1

 
 
“Closing” means closing of the purchase and sale of the Securities pursuant to
Section 2.2.
 
“Code” shall have the meaning ascribed to such term in Section 3.1 (m).
 
“Commission” means the United States Securities and Exchange Commission.
 
“Commitment Shares” means the shares of Common Stock to be issued by the Company
to the Purchasers pursuant to Section 2.1(b).
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Conversion” means any conversion of the any Conversion Amount under the Notes
into shares of Common Stock pursuant to the Notes.
 
“Conversion Amount” shall have the meaning ascribed to such term in the Notes.
 
 
“Conversion Shares” shall have the meaning ascribed to such term in the Notes.
 
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
 
“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(vv).
 
 
“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(o).
 
 
“ERISA” shall have the meaning ascribed to such term in Section 3.1(m).
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(w).
 
“Event of Default” shall have the meaning ascribed to such term in the Notes.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” shall have the meaning ascribed to such term in the Notes.
 
“Exit Shares” means the shares of Common Stock to be issued by the Company to
the Purchasers pursuant to Section 2.1(c)
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
 
2

 
 
“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(oo).
 
“Financial Public Investors Relations Agreement” means the Financial Public
Relations Agreement by any between the Company and Liolios Group, Inc., datged
January 10, 2018.
 
“Fixed Conversion Price” shall have the meaning ascribed to such term in the
Notes.
 
“Free Writing Prospectus” shall have the meaning ascribed to such term in
Section 4.15(b).
 
“Fundamental Transaction” shall have the meaning ascribed to such term in the
Notes.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).
 
“Hazardous Materials” shall have the meaning ascribed to such term in Section
3.1(o)
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $100,000 due under
leases required to be capitalized in accordance with GAAP.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(s).
 
“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement, by and between the Company and the Purchasers,
dated as of June 20, 2018, required to be delivered pursuant to Section 2.3 of
this Agreement, in the form attached hereto as Exhibit D.
 
“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(vv).
 
“Issuer Free Writing Prospectus” shall have the meaning ascribed to such term in
Section 4.15(b)
 
“Late Fees” shall have the meaning ascribed to such term in the Notes.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liabilities” means all direct or indirect liabilities, Indebtedness and
obligations of any kind of the Company to the Purchaser, howsoever created,
arising or evidenced, whether now existing or hereafter arising (including those
acquired by assignment), absolute or contingent, due or to become due, primary
or secondary, joint or several, whether existing or arising through discount,
overdraft, purchase, direct loan, participation, operation of law, or otherwise,
including, but not limited to, pursuant to the Note, this Agreement and/or any
of the other Transaction Documents, all accrued but unpaid interest on the
Notes, any letter of credit, any standby letter of credit, and/or outside
attorneys’ and paralegals’ fees or charges relating to the preparation of the
Transaction Documents and the enforcement of the Purchaser’s rights, remedies
and powers under this Agreement, the Note and/or the other Transaction
Documents.
 
 
3

 
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Make-Whole Amount” shall have the meaning ascribed to such term in the Notes.
 
“Mandatory Redemption” shall have the meaning ascribed to such term in the
Notes.
 
“Mandatory Redemption Amount” shall have the meaning ascribed to such term in
the Notes.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(p).
 
“Maturity Date” shall have the meaning ascribed to such term in the Notes.
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(tt).
 
“Note” means the Company’s Senior Secured Convertible Promissory Note due June
20, 2019 issued by the Company to each Purchaser hereunder, in the form of
Exhibit A attached hereto.
 
“Notice of Conversion” shall have the meaning ascribed to such term in the
Notes.
 
“Off-balance Sheet Arrangement” shall have the meaning ascribed to such term in
Section 3.1(ss).
 
“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4.15(b).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Principal Amount” means, as to the Purchasers, the principal amount of the Note
set forth opposite each such Purchaser’s name in column (2) on the Schedule of
Purchasers attached hereto in United States Dollars.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Prospectus” shall have the meaning ascribed to such term in Section 3.1(c).
 
“Prospectus Supplement” shall have the meaning ascribed to such term in Section
3.1(c).
 
 
4

 
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.
 
“Qualified Subsequent Financing” shall have the meaning ascribed to such term in
the Notes.
 
“Qualified Subsequent Financing Net Proceeds” shall have the meaning ascribed to
such term in the Notes.
 
“Registered Shares” means the Commitment Shares and the Exit Shares.
 
“Registration Rights Agreement” means that certain Registration Rights
Agreement, by and between the Company and the Purchasers, dated as of June 20,
2018, required to be delivered pursuant to Section 2.3 of this Agreement, in the
form attached hereto as Exhibit B.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of
Conversion Shares issuable upon Conversion in full of the Note, ignoring any
Conversion limits set forth therein, and assuming that the Fixed Conversion
Price is at all times on and after the date of determination 100% of the Fixed
Conversion Price on the Trading Day immediately prior to the date of
determination.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(i).
 
“Securities” means the Notes, the Conversion Shares and the Registered Shares to
be issued to the Purchasers pursuant to this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
5

 
 
“Security Agreement” means the Security Agreement dated on the date hereof by
and among the Company, the Subsidiaries and the Purchasers, as hereinafter
amended and/or supplemented altogether with all exhibits, schedules and annexes
to such Security Agreement, pursuant to which all Liabilities of the Company to
the Purchasers under the Transaction Documents are secured by the Collateral (as
defined in the Security Agreement), which security interest in the Collateral
shall be perfected by a UCC-1 Financing Statement to be filed by each Purchaser
with the Secretary of State of the State of Washington, to the extent
perfectable by the filing of a UCC-1 Financing Statement, or if applicable, a
UCC-3 Financing Statement Amendment and such other documents and instruments
related thereto, which Security Agreement is annexed hereto as Exhibit C.
 
“Series B Notes” means the aggregate principal amount of $1,439,008 of secured
promissory notes issued and sold to investors under that certain Secured Loan
Agreement (as amended), dated June 11, 2008, by and among Maverick Brands, LLC,
Sunkist Growers, Inc., as collateral agent, and the other investors party
thereto, and which obligations thereunder were assumed by the Company pursuant
to that certain Security Agreement, dated March 31, 2017, by and among the
Company and Sunkist Growers, Inc., as collateral agent, for the benefit of the
investors party thereto.
 
“Shell Company” means an entity that fits within the definition of “shell
company” under Section 12b-2 of the Exchange Act and Rule 144.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.
 
“Subscription Amount” means, as to the Purchasers, the aggregate amount to be
paid for the Notes and the Registered Shares purchased hereunder as specified
below the Purchaser’s name on the signature page of this Agreement and next to
the heading “Subscription Amount,” in United States dollars and in immediately
available funds.
 
“Subsequent Financing” means any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration,
Indebtedness or a combination of units thereof.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American; The Nasdaq Capital Market; The Nasdaq Global Market; The Nasdaq Global
Select Market; the New York Stock Exchange; OTC Markets or the OTC Bulletin
Board (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Notes, the Registration Rights
Agreement, the Security Agreement, the Intellectual Property Security Agreement,
and the Transfer Agent Instruction Letter and all exhibits and schedules thereto
and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.
 
 
6

 
 
“Transfer Agent” means ClearTrust, LLC, and any successor transfer agent of the
Company.
 
“Transfer Agent Instruction Letter” means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Conversion Shares
pursuant to the Transaction Documents, in the form of Exhibit F attached hereto.
 
“US Bank Credit Agreement” means that certain credit agreement between the
Company, as borrower, and U.S. Bank National Association, as lender, dated July
6, 2017.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.18.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1. Purchase. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company shall sell and issue to each
Purchaser, and each Purchaser shall purchase, severally and not jointly, from
the Company:
 
(a) a Note with a Principal Amount equal to the amount set forth opposite such
Purchaser’s name in column (2) on the Schedule of Purchasers attached hereto;
 
(b) in consideration for the Purchaser’s execution and delivery of this
Agreement, a number of Commitment Shares equal to 5% of the Principal Amount of
the Note divided by a price which is 97% of the VWAP of the Common Stock one (1)
Trading Day prior to the Closing Date, which number is set forth opposite such
Purchaser’s name in column (5) on the Schedule of Purchasers attached hereto;
and
 
(c) in consideration for the Purchaser’s execution and delivery of this
Agreement, a number of Exit Shares equal to 4% of the Principal Amount of the
Note divided by a price which is 97% of the VWAP of the Common Stock one (1)
Trading Day prior to the Closing Date, which number is set forth opposite such
Purchaser’s name in column (5) on the Schedule of Purchasers attached hereto.
 
The purchase of the Notes and Registered Shares will be completed in a single
tranche as provided herein. The Registered Shares shall be issued pursuant to
the Registration Statement.
 
2.2. Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, concurrent with the execution and delivery of this Agreement
by the parties hereto, the Company agrees to sell, and each Purchaser agrees to
purchase, the Subscription Amount of Notes and Registered Shares as set forth on
the signature page hereto executed by such Purchaser. At the Closing, each
Purchaser shall deliver to the Company, via wire transfer to an account
designated by the Company, immediately available funds equal to such Purchaser’s
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser, and the Company shall deliver to such Purchaser its Note and
Registered Shares as set forth in Section 2.3(a), and the Company and such
Purchaser shall deliver the other items set forth in Section 2.3 deliverable at
the Closing. Upon satisfaction of the covenants and conditions set forth in
Sections 2.3 and 2.4 for Closing, such Closing shall occur at the offices of
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or such other location as
the parties hereto shall mutually agree, and may by agreement be undertaken
remotely by electronic exchange of Closing documentation.
 
 
7

 
 
2.3. Deliveries.
 
(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) the Registered Shares;
 
(iii) a Note with a Principal Amount equal to the amount set forth opposite such
Purchaser’s name in column (2) on the Schedule of Purchasers attached hereto,
registered in the name of each such Purchaser, which Note shall become
convertible upon the Closing;
 
(iv) the Registration Rights Agreement, duly executed by the Company;
 
(v) the Security Agreement, duly executed by the Company;
 
(vi) the Intellectual Property Security Agreement, duly executed by the Company;
 
(vii) RESERVED
 
(viii) the Transfer Agent Instruction Letter, duly executed by the Company and
the Transfer Agent;
 
(ix) the opinion of Sichenzia Ross Ference Kesner LLP, the Company’s counsel,
dated as of the Closing Date;
 
(x) a certificate evidencing the formation and good standing of the Company and
each of its Subsidiaries in each such entity’s jurisdiction of formation issued
by the Secretary of State (or comparable office) of such jurisdiction of
formation as of a date within ten (10) days of the Closing Date;
 
(xi) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction, if any, in which the Company conducts business and
is required to so qualify, as of a date within ten (10) days of the Closing
Date;
 
(xii) a certified copy of the Company’s certificate of incorporation, as
certified by the Secretary of State of Washington within two (2) days of the
Closing Date;
 
(xiii) a certificate executed by the Secretary of the Company and dated as of
the Closing Date, as to (i) the resolutions, as adopted by the Board of
Directors in a form reasonably acceptable to the Purchasers, approving (A) the
entering into and performance of this Agreement and the other Transaction
Documents and the issuance, offering and sale of the Securities and (B) the
performance of the Company and each of its Subsidiaries of their respective
obligations under the Transaction Documents contemplated therein, (ii) the
Company’s certificate of incorporation and (iii) the Company’s bylaws, each as
in effect at the Closing; and
 
 
8

 
 
(xiv) such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Purchaser or its counsel may
reasonably request.
 
(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company, as applicable, the following:
 
(i) this Agreement, duly executed by the Purchaser;
 
(ii) the Purchaser’s Subscription Amount by wire transfer to the account
specified in writing by the Company;
 
(iii) the Registration Rights Agreement, duly executed by the Purchaser;
 
(iv) the Security Agreement, duly executed by the Purchaser; and
 
(v) the Intellectual Property Security Agreement, duly executed by the
Purchaser.
 
2.4. Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects as at Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Purchasers of the items set forth in Section 2.3(b) of
this Agreement.
 
(b) The respective obligations of each Purchaser hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made as to the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
 
9

 
 
(iii) the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement;
 
(iv) there is no existing Event of Default and no existing event which, with the
passage of time or the giving of notice, would constitute an Event of Default;
 
(v) there is no breach of an obligations, covenants and agreements under the
Transaction Documents and no existing event which, with the passage of time or
the giving of notice, would constitute a breach under the Transaction Documents;
 
(vi) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(vii) from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchasers, and
without regard to any factors unique to the Purchasers, makes it impracticable
or inadvisable to purchase the Securities at the Closing;
 
(viii) the Company does not meet the current public information requirements
under Rule 144 in respect of the Conversion Shares and any other shares of
Common Stock issuable under the Notes;
 
(ix) the Company fails to file with the Commission any required reports under
Section 13 or 15(d) of the Exchange Act such that it is not in compliance with
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), including, without
limitation, any reports that the Commission requires the Company to amend and/or
re-submit; and
 
(x) All consents, approvals, waivers, authorizations, orders, notices, filings
and registrations have been made or obtained by the Company, including, without
limitation, the notice and/or applications(s) to each Trading market for the
issuance and sale of the Securities and the listing of the Conversion Shares and
the Registered Shares for trading thereon in the time and manner required
thereby and no further consents, approvals, waivers, authorizations, orders,
notices, filings and registrations are necessary for the consummation of the
transactions contemplated by the Transaction Documents or the performance of the
Company’s obligations thereunder.
 
 
10

 
 
(xi) any other conditions contained herein or the other Transaction Documents,
including, without limitation those set forth in Section 2.3 herein.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Company. Except as set forth in the
disclosure schedules attached hereto (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
(which for purposes of this Section 3.1 means the Company and all of its
Subsidiaries) hereby makes the following representations and warranties to each
Purchaser as of the Closing Date:
 
(a) Subsidiaries. All of the direct and indirect Subsidiaries and parent
entities of the Company are set forth on Schedule 3.1(a) hereto. The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Liens, other than as set forth on
Schedule 3.1(a) hereto, and all of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
 
(b) Organization and Qualification. The Company and each of the Subsidiaries and
parent entities of the Company is an entity duly incorporated or otherwise
organized and validly existing, and the Company and each of the Subsidiaries and
such parent entities is in good standing, under the laws of the jurisdiction of
its incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary or parent entity
of the Company is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each of the Subsidiaries
and parent entity of the Company is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document; (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, its parent entities and the Subsidiaries, taken as a whole; or
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
 
11

 
 
(c) Authorization; Enforcement; Registration Statement. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals and
the filing with the Commission of the prospectus supplement required by the
Registration Statement pursuant to Rule 424(b) under the Securities Act (the
“Prospectus Supplement”) supplementing the base prospectus forming part of the
Registration Statement (the “Prospectus”). This Agreement and each other
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof and thereof, will constitute the valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. The issuance by the
Company of the Registered Shares has been registered under the Securities Act,
the Registered Shares are being issued pursuant to the Registration Statement
and all of the Registered Shares are freely transferable and freely tradable by
each of the Purchasers without restriction, whether by way of registration or
some exemption therefrom. The Registration Statement is effective and available
for the issuance of the Registered Shares thereunder and the Company has not
received any notice that the Commission has issued or intends to issue a
stop-order with respect to the Registration Statement or that the Commission
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The “Plan of Distribution” section under the Registration
Statement permits the issuance and sale of the Registered Shares hereunder and
as contemplated by the other Transaction Documents.
 
Upon receipt of the Securities, each of the Purchasers will have good and
marketable title to the Securities. The Registration Statement and any
prospectus included therein, including the Prospectus and the Prospectus
Supplement, complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder and all other applicable laws and regulations.
At the time the Registration Statement and any amendments thereto became
effective, at the date of this Agreement and at each deemed effective date
thereof pursuant to Rule 430B(f)(2) of the Securities Act, the Registration
Statement and any amendments thereto complied and will comply in all material
respects with the requirements of the Securities Act and did not and will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendments or supplements thereto
(including, without limitation the Prospectus Supplement), at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, complied, and will comply, in all material respects with the requirements
of the Securities Act and did not, and will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company meets all of the requirements for the use of Form
S-3 under the Securities Act for the offering and sale of the Registered Shares
contemplated by this Agreement and the other Transaction Documents, and the
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement pursuant to Rule 401(g)(1) under the Securities
Act. The Registration Statement meets the requirements set forth in Rule 415(a)
(1)(x) under the Securities Act. At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the Securities Act)
relating to any of the Securities, the Company was not and is not an “Ineligible
Issuer” (as defined in Rule 405 under the Securities Act). The Company (i) has
not distributed any offering material in connection with the offer or sale of
any of the Securities and (ii) until no Purchaser holds any of the Securities,
shall not distribute any offering material in connection with the offer or sale
of any of the Securities to, or by, any of the Purchasers (if required), in each
case, other than the Registration Statement, the Prospectus or the Prospectus
Supplement.
 
 
 
12

 
 
(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not, except as set
forth on Schedule 3.1(d): (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents; (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except Liens in favor of the
Purchasers) upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected; or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Sections 4.3 and 4.13 of this
Agreement; (ii) the notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Securities and the listing of the
Conversion Shares and the Registered Shares for trading thereon in the time and
manner required thereby; and (iii) the filing of Form D with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Conversion Shares and Registered Shares,
when issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock for issuance of the Conversion Shares
at least equal to the Required Minimum on the date hereof or as provided for in
Section 4.10 herein.
 
 
 
13

 
 
(g) Capitalization; Corporate Governance.
 
(i) The capitalization of the Company is as set forth on Schedule 3.1(g)(i),
which Schedule 3.1(g)(i) shall also include (A) the number of shares of Common
Stock owned beneficially, and of record, by Affiliates of the Company as of the
date hereof and (B) the number of authorized and reserved shares of capital
stock of the Company. The Company has not issued capital stock since its most
recently filed periodic report under the Exchange Act except as set forth on
Schedule 3.1(g)(i), except the issuance of shares of Common Stock to employees
pursuant to the Company’s employee stock purchase plans and except pursuant to
the conversion and/or exercise of Common Stock Equivalents outstanding as of the
date of the most recently filed periodic report under the Exchange Act except as
set forth on Schedule 3.1(g)(i). No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents except as set forth
on Schedule 3.1(g)(i). There are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents except as
set forth on Schedule 3.1(g)(i). The issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities except as set forth on Schedule
3.1(g)(i). All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders’
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(ii) The names and titles of each of the Company’s principal officers, directors
and beneficial holders of at least five percent (5%) of the outstanding shares
of each class of the Company’s capital stock on a fully diluted basis are as set
forth on Schedule 3.1(g)(ii), which Schedule 3.1(g)(ii) shall also include each
committee of directors as well as the names and titles of each director
currently serving on each such committee.
 
 
 
14

 
 
(h) Solvency and Indebtedness. Based on the consolidated financial condition of
the Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 3.1(h) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. Except as set forth on Schedule
3.1(h), neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.
 
(i) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
 
15

 
 
(j) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as set forth in Schedule 3.1(g), Schedule 3.1(j), and Schedule 3.1(n):
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect; (ii) the
Company has not incurred any liabilities or obligations (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission; (iii) the Company has not
altered its method of accounting; (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock; (v) the Company has not sold, assigned or transferred any
other tangible assets or Intellectual Property Rights, or canceled any debts or
claims, except in the ordinary course of business, (vi) the Company has not
suffered any substantial loss contingencies or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business, (vii) the Company has not
entered into any acquisition or financing transactions, whether or not in the
ordinary course of business, other than with respect to the Transaction
Documents and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, properties, operations, assets or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one (1) Trading Day prior to the date that
this representation is made.
 
(k) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties except as set forth in Schedule 3.1(k), or against or
affecting the Company’s current or former officers or directors in their
capacity as such, before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company that is likely to lead to
action that can reasonably be expected to result in a Material Adverse Effect.
There has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
 
 
16

 
 
(l) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(m) ERISA. To the knowledge of the Company, (i) each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) that is maintained, administered or
contributed to by the Company or any of its Affiliates for employees or former
employees of the Company and the Subsidiaries has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”); (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and (iii) for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
equals or exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions, other than, in the case of
(i), (ii) and (iii) above, as would not have a Material Adverse Effect.
 
(n) Compliance. Except as set forth in Schedule 3.1(n), neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived); (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority; or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except for violations in
the case of each clause (i), (ii) and (iii) that would not individually or in
the aggregate reasonably be expected to result in a Material Adverse Effect.
 
 
 
17

 
 
(o) Environmental Laws. The Company and the Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each clause (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(p) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(q) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except as set forth in Schedule 3.1(q) and except for (i) Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and (ii) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made therefor in accordance with
GAAP and the payment of which is neither delinquent nor subject to penalties.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.
 
(r) Material Agreements. Except for the Transaction Documents (with respect to
clause (i) only) or as set forth on Schedule 3.1(r) hereto, or as would not be
reasonably likely to have a Material Adverse Effect, (i) the Company and each of
its Subsidiaries have performed all obligations required to be performed by them
to date under any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, filed or required to be filed with the
Commission (the “Material Agreements”), (ii) neither the Company nor any of its
Subsidiaries has received any notice of default under any Material Agreement
and, (iii) to the best of the Company’s knowledge, neither the Company nor any
of its Subsidiaries is in default under any Material Agreement now in effect.
 
 
 
18

 
 
(s) Intellectual Property. Except as set forth on Schedule 3.1(s), the Company
and its Subsidiaries (i) have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as necessary or required for use in connection with
their respective businesses as presently conducted and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”); (ii) have not received a notice (written or otherwise) that
any of the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement; and (iii) have not received, since the
date of the latest audited financial statements included within the SEC Reports,
a written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as
could not have or could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Company, all such Intellectual Property Rights
are enforceable and there is no existing infringement by another Person of any
of the Intellectual Property Rights except as disclosed in Schedule 3.1(s). The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(t) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost. Schedule 3.1(t)
sets forth as of the date hereof, the Company’s director and officer insurance
coverage and limits.
 
(u) Transactions with Affiliates and Employees. Except as disclosed in Schedule
3.1(u), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered; (ii) reimbursement for expenses incurred on behalf of the
Company; and (iii) other employee benefits.
 
(v) Payments of Cash. Except as disclosed on Schedule 3.1(v), since January 1,
2017, neither the Company, its directors or officers, or any Affiliates or
agents of the Company, have withdrawn or paid cash to any vendor in an aggregate
amount that exceeds Five Thousand Dollars ($5,000) for any purpose.
 
 
 
19

 
 
(w) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established and maintain disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries
and designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries. Except as set forth on Schedule
3.1(w), the Company and the independent registered public accounting firms
identified on Schedule 3.1(hh), have not identified any material weaknesses in
the Company’s system of internal accounting controls over financial reporting.
 
(x) Certain Fees. Except as set forth on Schedule 3.1(x), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.
 
(y) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market,
provided that its approval thereof is obtained prior to the issuance of the
Conversion Shares and the Registered Shares.
 
(z) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
 
 
20

 
 
(aa) Registration Rights. Except as set forth on Schedule 3.1(aa) and pursuant
to this Agreement, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiaries.
 
(bb) Listing and Maintenance Requirements; Trading Market Regulation. The Common
Stock is registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. Except as disclosed in the SEC
reports, the Company has not, in the twelve (12) months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.
 
(cc) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation (or similar charter documents), as
amended, or the laws of its state of incorporation that is or could become
applicable to the Purchasers as a result of the Purchasers and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.
 
(dd) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchasers or their respective agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that no Purchaser makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
 
 
21

 
 
(ee) No Integrated Offering. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(ff) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(gg) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity; (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law; or (iv) violated in any material respect
any provision of FCPA.
 
(hh) Independent Registered Public Accounting Firms. The Company’s accounting
firms are set forth on Schedule 3.1(hh). To the knowledge and belief of the
Company, such accounting firms are independent registered public accounting
firms as required by the Exchange Act. To the Company’s knowledge, its
accounting firms are not in violation of the auditor independence requirements
of the Sarbanes-Oxley Act of 2002 with respect to the Company.
 
(ii) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
(jj) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchasers are each acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchasers are not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchasers or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to the
Purchasers that the Company’s decision to enter into this Agreement and the
other Transaction Documents has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.
 
 
 
22

 
 
(kk) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(ll) Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted (i) in accordance with the terms of the
Company’s stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law. No stock option granted under
the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
respective financial results or prospects.
 
(mm) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.
 
(nn) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Code and the Company shall so certify upon Purchasers’ request.
 
(oo) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(pp) Promotional Stock Activities. Neither the Company, its officers, its
directors, nor any Affiliates or agents of the Company have engaged in any stock
promotional activity that could give rise to a complaint, inquiry, or trading
suspension by the Commission alleging (i) a violation of the anti-fraud
provisions of the federal securities laws, (ii) violations of the anti-touting
provisions, (iii) improper “gun-jumping; or (iv) promotion without proper
disclosure of compensation.
 
 
23

 
 
(qq) Tax Status. Except as set forth in Schedule 3.1(qq) and except for matters
that would not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect, the Company (i) has made or filed all
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.
 
(rr) Seniority. As of the Closing Date, and following the repayment of the
Company’s obligations under U.S. Bank Credit Agreement to occur
contemporaneously with the Closing, no Indebtedness or other claim against the
Company is senior to the Notes in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).
 
(ss) No “Off-balance Sheet Arrangements”. Except as set forth in Schedule
3.1(ss), neither the Company nor any of its Affiliates is involved in any
“Off-balance Sheet Arrangements”. For purposes hereof an “Off-balance Sheet
Arrangement” means any transaction or contract to which an entity unconsolidated
with the Company or any of its Affiliates is a party and under which either the
Company or any such Affiliate has: (i) any obligation under a guarantee contract
pursuant to which the Company or any of its Affiliates could be required to make
payments to the guaranteed party, including any standby letter of credit, market
value guarantee, performance guarantee, indemnification agreement, keep-well or
other support agreement; (ii) any retained or contingent interest in assets
transferred to such unconsolidated entity that serves as credit, liquidity or
market risk support to the entity in respect of such assets; (iii) any variable
interest held in such unconsolidated entity where such entity provides
financing, liquidity, market risk or credit risk support to, or engages in
leasing, hedging or research and development services with the Company of any of
its Affiliates; and (iv) any liability or obligation of the same nature as those
described in clauses (i) through (iii) of this sentence even if of a different
name (whether absolute, accrued, contingent or otherwise) that would not be
required to be reflected in the Company or any of its Affiliates’ financial
statements.
 
(tt) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
 
24

 
 
(uu) Subsidiary Rights. The Company has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of each of its Subsidiaries as owned by
the Company or any Subsidiary.
 
(vv) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder. The Company is not aware of any person (other than any
Issuer Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
Securities. The Company will notify the Purchasers in writing, prior to the
Closing Date of (i) any Disqualification Event relating to any Issuer Covered
Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person.
 
(ww) Shell Company Status. The Company has never been, and is not presently, an
issuer identified as a Shell Company.
 
(xx) Investor Relations. Except as set forth in Schedule 3.1(xx), the Company is
not currently a party, nor does it intend to become a party, to any agreement
pursuant to which the Company will receive investor relations services. All such
agreements have been disclosed by the Company in its SEC Reports.
 
(yy) Reporting Requirements and Form S-3 Eligibility. The Company is subject to
and in compliance in all material respects with the reporting requirements of
Section 13 or Section 15(d), as applicable, of the Exchange Act. At the time the
Registration Statement was or will be declared effective, the Company met or
will meet the then applicable requirements for the use of Form S-3 under the
Securities Act, including, but not limited to, General Instructions I.A.3,
I.B.1, or I.B.6 of Form S-3, if applicable. Except as set forth in Schedule
3.1(yy), the Company is currently eligible to use Form S-3 pursuant to General
Instructions I.A.3, I.B.1, or I.B.6 of Form S-3, as applicable. The Company has
availability on its effective shelf registration statement (No. 333-219341)
under General Instruction I.B.1 or I.B.6 of Form S-3, as applicable.
 
(zz) Full Disclosure. No representation or warranty by the Company in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
the Purchasers pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.
 
 
 
25

 
 
(aa) Common Stock Issuances for Services. Except as set forth on Schedule
3.1(bbb), the Company has not issued during the first fiscal quarter of 2018 any
shares of Common Stock to Lolios Group, Inc. under the Financial Public Investor
Relations Agreement. Any shares of Common Stock due in future periods under the
Financial Public Investor Relations Agreement shall be reported in the Company’s
next required periodic report on Form 10-K or Form 10-Q under the Exchange Act.
 
3.2. Representations and Warranties of the Purchaser. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein in which case they shall be accurate as of such date):
 
(a) Organization; Authority. The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.
 
(b) Own Account. The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws). The
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business. The Purchaser understands and agrees that the Securities will bear a
legend substantially similar to the legend set forth in Section 4.1(b).
 
(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts the
Notes, it will be an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act.
 
 
 
26

 
 
(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of the Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of the Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). The Company acknowledges and agrees
that the representations contained in Section 3.2 shall not modify, amend or
affect the Purchaser’s right to rely on the Company’s representations and
warranties contained in this Agreement or any representations and warranties
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1. Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, at the Company’s sole expense in the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights and obligations of a Purchaser under this Agreement.
 
 
 
27

 
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS NOT [HAVE] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that the Purchasers may from time to time
pledge, pursuant to a bona fide margin agreement with a registered
broker-dealer, or grant a security interest in some or all of the Securities to
a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and, if required under the terms of such arrangement, the
Purchasers may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the Company’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
 
 
28

 
 
(c) Certificates evidencing Conversion Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof) (i) while a
registration statement covering the resale of any such Conversion Shares is
effective under the Securities Act, (ii) following any sale of such Conversion
Shares pursuant to Rule 144 (assuming the transferor is not an Affiliate of the
Company), (iii) if such Conversion Shares are eligible to be sold, assigned or
transferred under Rule 144 (provided that a Purchaser provides the Company with
reasonable assurances that such Conversion Shares are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that such Purchaser provides the Company with an
opinion of counsel to such Purchaser, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Conversion Shares may be
made without registration under the applicable requirements of the Securities
Act or (v) if such legend is not required under applicable requirements of the
Securities Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the Commission).  The Company shall
upon request of a Purchaser and at the Company’s sole expense cause its counsel
to issue a legal opinion reasonably satisfactory to the Company to the Transfer
Agent promptly after any of the events described in (i)-(iii) or (v) in the
preceding sentence if required by the Transfer Agent to effect the removal of
the legend hereunder (with a copy to the applicable Purchaser and its broker).
The Company agrees that following such time as such legend is no longer required
under this Section 4.1(c), it will, within two Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent of a certificate
representing Conversion Shares issued with a restrictive legend (such Trading
Day, the “Legend Removal Date”), instruct the Transfer Agent to deliver or cause
to be delivered to such Purchaser a certificate representing such shares of
Common Stock that is free from all restrictive and other legends. The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 4.1 or
Section 4.19. Certificates for the Conversion Shares and Registered Shares that
are subject to legend removal hereunder shall be transmitted by the Transfer
Agent to a Purchaser by crediting the account of a Purchaser’s prime broker with
the Depository Trust Company System as directed by such Purchaser.
 
(d) In addition to the Purchasers’ other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
$500 per Trading Day for each Trading Day after the Legend Removal Date until
such certificate is delivered without a legend. Nothing herein shall limit the
Purchasers’ right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and a Purchaser shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.
 
4.2. Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Conversion Shares and
Registered Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against the Purchasers and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
 
 
 
29

 
 
4.3. Furnishing of Information; Public Information.
 
(a) For as long as the Note, or portions thereof, are outstanding, the Company
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act.
 
(b) At any time during the period commencing from the six (6)-month anniversary
of the date hereof and ending at such time that all of the Securities have been
sold or may be sold without the requirement for the Company to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144, if the Company shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) (a “Public Information Failure”) then,
in addition to the Purchasers’ other available remedies, the Company shall pay
to a Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to two percent (2.0%) of the aggregate Subscription
Amount of such Purchaser’s Securities on the day of a Public Information Failure
and on every thirtieth (30th) day (pro-rated for periods totaling less than
thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for the Purchaser to transfer the Conversion Shares or
Registered Shares pursuant to Rule 144. The payments to which a Purchaser shall
be entitled pursuant to this Section 4.3(b) are referred to herein as “Public
Information Failure Payments”. Public Information Failure Payments shall be paid
on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of one-and-a-half percent (1.5%) per
month (prorated for partial months) until paid in full. Nothing herein shall
limit the Purchasers’ right to pursue actual damages for the Public Information
Failure, and the Purchasers shall have the right to pursue all remedies
available to them at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
4.4. Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
 
4.5. Conversion Procedures. The form of Notice of Conversion included in any
Note sets forth the totality of the procedures required of the Purchasers in
order to convert such Note. Without limiting the preceding sentences, no
ink-original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of
Conversion form be required in order to convert the Notes. No additional legal
opinion, Notice of Conversion or other information or instructions shall be
required of the Purchasers to convert such Note. The Company shall honor
conversions of any Note, and shall deliver Conversion Shares, in accordance with
the terms, conditions and time periods set forth in the Transaction Documents.
 
 
 
30

 
 
4.6. Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“acquiring person” or such similar term under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents or under any other agreement between the Company
and the Purchasers.
 
4.7. Material Non-Public Information. Except as set forth in Schedule 4.7 and
except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, the Company covenants and agrees that
neither it, nor any of its subsidiaries, nor any other Person acting on its
behalf, will provide the Purchasers or their respective agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto such information is disclosed to the public,
or the Purchasers shall have entered into a written agreement with the Company
regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchasers shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
4.8. Use of Proceeds. The Company shall use the net proceeds as set forth in
Schedule 4.8.
 
4.9. Indemnification of Purchasers. Subject to the provisions of this Section
4.9, the Company will indemnify and hold the Purchasers and their respective
directors, officers, managers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls any Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and each of the respective
directors, officers, managers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any Purchaser Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents; (b) any action instituted
against a Purchaser Party in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by the Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance); or (c) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in, or the failure by the Company to obtain any consent, waiver,
approval or authorization required by, that certain registration rights
agreement identified on Schedule 3.1(aa), in connection with the transactions
contemplated by the Transaction Documents. If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of the Purchaser Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (x) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (y) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.
The indemnification required by this Section 4.9 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnification
contained herein shall be in addition to any cause of action or similar right of
any Purchaser Party against the Company or others and any liabilities the
Company may be subject to pursuant to law.
 
 
 
31

 
 
 
4.10. Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in amount equal
to 300% of the Required Minimum.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than 300% of the Required Minimum on
such date, then the Board of Directors shall use commercially reasonable efforts
to amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least 300% of the
Required Minimum at such time, as soon as possible and in any event not later
than the seventy-fifth (75th) day after such date; provided that the Company
will not be required at any time to authorize a number of shares of Common Stock
greater than the maximum remaining number of shares of Common Stock that could
possibly be issued after such time pursuant to the Transaction Documents.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application;
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter; (iii) provide to the Purchasers evidence of such listing or
quotation; and (iv) maintain the listing or quotation of such Common Stock on
any date at least equal to the Required Minimum on such date on such Trading
Market or another Trading Market. The Company agrees to maintain the eligibility
of the Common Stock for electronic transfer through the Depository Trust Company
or another established clearing corporation, including, without limitation, by
timely payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.
 
4.11. Certain Transactions. The Purchaser covenants and agrees that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it
will execute any Short Sales of the Common Stock or hedging transaction, which
establishes a net short position with respect to the Company’s Common Stock)
during the period commencing with the execution of this Agreement and ending on
the earlier of the Maturity Date of the Notes or the full repayment or
conversion of the Notes; provided that this provision shall not prohibit any
sales made where a corresponding Notice of Conversion is tendered to the Company
and the shares received upon such conversion are used to close out such sale;
provided, further that this provision shall not operate to restrict a
Purchaser’s trading under any prior securities purchase agreement containing
contractual rights that explicitly protects such trading in respect of the
previously issued securities.
 
 
 
32

 
 
4.12. Securities Laws Disclosure; Publicity. The Company shall (a) as soon as
reasonably practicable following the execution hereof, issue a press release
disclosing the material terms of the transactions contemplated hereby, and (b)
by 9:00 a.m. (New York City time) on the Trading Day immediately following the
date hereof file a Current Report on Form 8-K, including the Transaction
Documents as exhibits thereto, with the Commission. From and after the issuance
of such press release, the Company represents to the Purchasers that it shall
have publicly disclosed all material, non-public information delivered to any of
the Purchaser by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and the
Purchasers shall consult with each other in issuing any other public disclosure
with respect to the transactions contemplated hereby, and neither the Company
nor the Purchasers shall issue any such public disclosure nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Purchasers, or without the prior consent of the
Purchasers (which consent shall not be unreasonably withheld, delayed or
conditioned), with respect to any press release of the Company, except if such
disclosure is required by law or rules of the principal Trading Market, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication. Notwithstanding the foregoing,
the Company shall not publicly disclose the names of the Purchasers, or include
the names of the Purchasers in any filing with the Commission or any regulatory
agency or Trading Market, without the prior written consent of each Purchaser
(which consent may be withheld, delayed or conditioned in the sole discretion of
such Purchaser), except: (a) as required by federal securities law in connection
with any registration statement contemplated by this Agreement and (b) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).
 
4.13. Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. In addition, the Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
4.14. Maintenance of Registration Statement. The Company shall use its best
efforts to maintain the effectiveness of the Registration Statement for the
issuance thereunder of the Registered Shares. The Company shall promptly amend
the Registration Statement on such other form as may be necessary to maintain
the effectiveness of the Registration Statement for this purpose. If at any time
following the date hereof the Registration Statement is not effective or is not
otherwise available for the issuance of the Registered Shares or any prospectus
contained therein is not available for use, the Company shall immediately notify
the Purchasers in writing that the Registration Statement is not then effective
or a prospectus contained therein is not available for use and thereafter shall
promptly notify such holders when the Registration Statement is effective again
and available for the issuance of the Registered Shares or such prospectus is
again available for use.
 
 
 
33

 
 
4.15. Amendments to the Registration Statement; Prospectus Supplements; Free
Writing Prospectuses.
 
(a) Except as provided in this Agreement and other than periodic reports
required to be filed pursuant to the Exchange Act, the Company shall not file
with the Commission any amendment to the Registration Statement that relates to
the Purchasers, this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby or file with the Commission any
Prospectus Supplement that relates to the Purchasers, this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby
with respect to which (a) the Purchasers shall not previously have been advised,
(b) the Company shall not have given due consideration to any comments thereon
received from the Purchasers or their counsel, or (c) the Purchasers shall
reasonably object after being so advised, unless the Company reasonably has
determined that it is necessary to amend the Registration Statement or make any
supplement to the Prospectus to comply with the Securities Act or any other
applicable law or regulation, in which case the Company shall promptly (but in
no event later than twenty-four (24) hours) so inform the Purchasers, the
Purchasers shall be provided with a reasonable opportunity to review and comment
upon any disclosure relating to the Purchasers and the Company shall
expeditiously furnish to the Purchasers an electronic copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Purchasers, the
Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is required to be delivered in connection with any acquisition
or sale of the Conversion Shares or Registered Shares by the Purchasers, the
Company shall not file any Prospectus Supplement with respect to such securities
without delivering or making available a copy of such Prospectus Supplement,
together with the Prospectus, to the Purchasers promptly.
 
(b) The Company has not made, and agrees that unless it obtains the prior
written consent of the Purchasers (which consent shall not be unreasonably
withheld, delayed or conditioned in the sole discretion of such Purchasers) it
will not make, an offer relating to the Securities that would constitute an
“issuer free writing prospectus” as defined in Rule 433 promulgated under the
Securities Act (an “Issuer Free Writing Prospectus”) or that would otherwise
constitute a “free writing prospectus” as defined in Rule 405 promulgated under
the Securities Act (a “Free Writing Prospectus”) required to be filed by the
Company or the Purchasers with the Commission or retained by the Company or the
Purchasers under Rule 433 under the Securities Act. The Purchasers have not
made, and agree that unless they obtains the prior written consent of the
Company they will not make, an offer relating to the Securities that would
constitute a Free Writing Prospectus required to be filed by the Company with
the Commission or retained by the Company under Rule 433 under the Securities
Act. Any such Issuer Free Writing Prospectus or other Free Writing Prospectus
consented to by the Purchasers or the Company is referred to in this Agreement
as a “Permitted Free Writing Prospectus”. The Company agrees that (x) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (y) it has complied and will
comply, as the case may be, with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Permitted Free Writing Prospectus, including in
respect of timely filing with the Commission, legending and record keeping.
 
 
 
34

 
 
4.16. Prospectus Delivery. Immediately prior to execution of this Agreement, the
Company shall have delivered to the Purchasers, and as soon as practicable after
execution of this Agreement the Company shall file, a Prospectus Supplement with
respect to the Registered Shares to be issued on the Closing Date, as required
under, and in conformity with, the Securities Act, including Rule 424(b)
thereunder. The Company shall provide the Purchasers a reasonable opportunity to
comment on a draft of each Prospectus Supplement and any Issuer Free Writing
Prospectus, shall give due consideration to all such comments and, subject to
the provisions of Section 4.15(b) hereof, shall deliver or make available to the
Purchasers, without charge, an electronic copy of each form of Prospectus
Supplement, together with the Prospectus, and any Permitted Free Writing
Prospectus on the Closing Date. The Company consents to the use of the
Prospectus (and of any Prospectus Supplements thereto) in accordance with the
provisions of the Securities Act and with the securities or “blue sky” laws of
the jurisdictions in which the Registered Shares may be sold by the Purchasers,
in connection with the offering and sale of the Registered Shares and for such
period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with sales of the Registered
Shares. If during such period of time any event shall occur that in the judgment
of the Company and its counsel is required to be set forth in the Registration
Statement or the Prospectus or any Permitted Free Writing Prospectus or should
be set forth therein in order to make the statements made therein (in the case
of the Prospectus, in light of the circumstances under which they were made) not
misleading, or if it is necessary to amend the Registration Statement or
supplement or amend the Prospectus or any Permitted Free Writing Prospectus to
comply with the Securities Act or any other applicable law or regulation, the
Company shall forthwith prepare and, subject to Section 4.15(b) above, file with
the Commission an appropriate amendment to the Registration Statement or
Prospectus Supplement to the Prospectus (or supplement to the Permitted Free
Writing Prospectus) and shall expeditiously furnish or make available to the
Purchasers an electronic copy thereof.
 
4.17. Stop Orders. The Company shall advise the Purchasers promptly (but in no
event later than twenty-four (24) hours) and shall confirm such advice in
writing: (i) of the Company’s receipt of notice of any request by the Commission
for amendment of or a supplement to the Registration Statement, the Prospectus,
any Permitted Free Writing Prospectus or for any additional information; (ii) of
the Company’s receipt of notice of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or prohibiting
or suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification of the Registered Shares or the Conversion Shares
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; (iii) of the Company becoming
aware of the happening of any event, which makes any statement of a material
fact made in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in order to state a material
fact required by the Securities Act to be stated therein or necessary in order
to make the statements then made therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading, or of the
necessity to amend the Registration Statement or supplement the Prospectus or
any Permitted Free Writing Prospectus to comply with the Securities Act or any
other law or (iv) if at any time following the date hereof the Registration
Statement is not effective or is not otherwise available for the issuance of the
Registered Shares or any Prospectus contained therein is not available for use
for any other reason. The Company shall not be required to disclose to the
Purchasers the substance or specific reasons of any of the events set forth in
clauses (i) through (iv) of the immediately preceding sentence, but rather,
shall only be required to disclose that the event has occurred. Thereafter, the
Company shall promptly notify such holders when the Registration Statement, the
Prospectus, any Permitted Free Writing Prospectus and/or any amendment or
supplement thereto, as applicable, is effective and available for the issuance
of the Registered Shares. If at any time the Commission shall issue any stop
order suspending the effectiveness of the Registration Statement or prohibiting
or suspending the use of the Prospectus or any Prospectus Supplement, the
Company shall use its reasonable best efforts to obtain the withdrawal of such
order at the earliest possible time.
 
 
 
35

 
 
4.18. Subsequent Equity Sales; Variable Rate Transactions; Other.
 
(a) So long as the Notes remain outstanding, neither the Company nor any
Subsidiary shall, directly or indirectly, issue, enter into any agreement to
issue or publicly announce the issuance or proposed issuance of any shares of
Common Stock or Common Stock Equivalents (or a combination of units thereof), or
recommend to its stockholders the approval or adoption thereof by such
stockholders, without the prior written consent of the Purchasers (which consent
may be withheld, delayed or conditioned in the sole discretion of such
Purchasers). The restrictions contained in this Section 4.18 shall not apply to
(i) an Exempt Issuance or (ii) a Qualified Subsequent Financing, provided that
all Qualified Subsequent Financing Net Proceeds from such Qualified Subsequent
Financing are utilized solely to effect a Mandatory Redemption of the Notes in
accordance with Sections 7(c) and 7(d) of the Notes, until all of the Notes are
so redeemed in full in accordance with their terms, including, without
limitation, payment in full of the Mandatory Redemption Amount to the holders of
the Notes, and are no longer outstanding.
 
(b) So long as the Notes remain outstanding or any of the Purchasers hold any
Securities, the Company shall not, directly or indirectly, amend, modify, waive
or alter any terms or conditions of any Common Stock Equivalents outstanding as
of the date of the Purchase Agreement to decrease the exercise, conversion
and/or exchange price, as applicable, thereunder or otherwise increase the
aggregate number of shares of Common Stock issuable in connection therewith
(other than in connection with stock splits or combinations).
 
(c) So long as the Notes remain outstanding or any of the Purchasers hold any
Securities, the Company and each of its Subsidiaries shall be prohibited from
effecting or entering into (or publicly announcing or recommending to its
stockholders the approval or adoption thereof by such stockholders) any
agreement, plan, arrangement or transaction to effect, directly or indirectly,
any issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction, without the prior written consent of the Purchasers (which consent
may be withheld, delayed or conditioned in the sole discretion of such
Purchasers). “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, an at-the-market offering (as defined in SEC Rule
415) or a similarly structured transaction, whereby the Company may issue
securities at a future determined price. Notwithstanding the foregoing, the
restrictions contained in this Section 4.18(c) shall not apply to (i) an Exempt
Issuance or (ii) a Qualified Subsequent Financing, provided that all Qualified
Subsequent Financing Net Proceeds from such Qualified Subsequent Financing are
utilized solely to effect a Mandatory Redemption of the Notes in accordance with
Sections 7(c) and 7(d) of the Notes, until all of the Notes are so redeemed in
full in accordance with their terms, including, without limitation, payment in
full of the Mandatory Redemption Amount to the holders of the Notes, and are no
longer outstanding.
 
 
 
36

 
 
(d) So long as the Notes remain outstanding or and of the Purchasers hold any
Securities, neither the Company nor any Subsidiary shall, directly or
indirectly, effect or enter into (or publicly announce or recommend to its
stockholders the approval or adoption thereof by such stockholders) any
agreement, plan, arrangement or transaction structured in accordance with, based
upon, or related or pursuant to Section 3(a)(9) or Section 3(a)(l0) of the
Securities Act, without the prior written consent of the Purchasers (which
consent may be withheld, delayed or conditioned in the sole discretion of the
such Purchasers).
 
(e) So long as the Notes remain outstanding or any of the Purchasers hold any
Securities, the Company and each of its Subsidiaries shall be prohibited from,
directly or indirectly, effecting or entering into (or publicly announcing or
recommending to its stockholders the approval or adoption thereof by such
stockholders) any agreement, plan, arrangement or transaction, including,
without limitation, any Subsequent Financing, that would or would reasonably be
expected to restrict, delay, conflict with or impair the ability or right of the
Company to timely perform its obligations under this Agreement or the Notes,
including, without limitation, the obligation of the Company to timely (i)
deliver shares of Common Stock to any holder of the Notes (or a designee
thereof, if applicable) in accordance with this Agreement or the Notes and/or
(ii) repay in cash all outstanding principal amount of the Notes, plus accrued
but unpaid interest thereon, Make-Whole Amount, Late Fees, liquidated damages
and other amounts outstanding under the Notes at maturity or at any other times
when payments are required to be made in cash pursuant to the terms of the
Notes.
 
(f) The Purchasers shall be entitled to obtain injunctive relief against the
Company to preclude any such issuance in this Section 4.18 (without the need for
the posting of any bond or similar item, which the Company hereby expressly and
irrevocably waives the requirement for), which remedy shall be in addition to
any right to collect damages.
 
4.19. Resale Restrictions. For so long any Purchaser owns any Notes, no
Purchaser shall sell an amount of Exit Shares on any Trading Day in excess of
the greater of (i) such number of Exit Shares that would result in gross
proceeds to such Purchaser in excess of fifty thousand dollars ($50,000) or (ii)
five percent (5%) of the trading volume of the Common Stock on such Trading Day.
 
4.20. No Frustration. So long as any of the Purchasers or any of their
respective Affiliates holds any Securities, neither the Company nor any of its
Affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, without the prior
written consent of the Purchasers (which consent may be withheld, delayed or
conditioned in the sole discretion of such Purchasers), effect, enter into,
announce or recommend to its stockholders any agreement, plan, arrangement or
transaction (or issue, amend or waive any security), or effect any Subsequent
Financing, that would or would reasonably be expected to restrict, delay,
conflict with or impair the ability or right of the Company to timely perform
its obligations under this Agreement or the Notes, including, without
limitation, the obligation of the Company to timely (i) deliver shares of Common
Stock to any Purchaser (or a designee thereof, if applicable) in accordance with
this Agreement or the Notes and/or (ii) repay in cash all outstanding principal
and other amounts outstanding under the Notes at maturity or at any other times
when payments are required to be made in cash pursuant to the terms of the
Notes.
 
 
 
37

 
 
4.21. Restriction on Redemption and Cash Dividend. Except as expressly set forth
in the Notes, so long as any Notes remain outstanding, the Company shall not,
directly or indirectly, redeem, or declare or pay any cash dividend or
distribution on, any securities of the Company or any of its Subsidiaries
without the prior written consent of the Purchasers (which consent may be
withheld, delayed or conditioned in the sole discretion of such Purchasers).
 
4.22. Stock Splits. Until the Notes are no longer outstanding, the Company shall
not effect any stock combination, reverse stock split or other similar
transaction (or make any public announcement or disclosure with respect to any
of the foregoing), without the prior written consent of the Purchasers (which
consent may be withheld, delayed or conditioned in the sole discretion of such
Purchasers).
 
4.23. Corporate Existence. So long as any Notes remain outstanding, the Company
shall not, directly or indirectly, effect, enter into, be a party to, announce
or recommend to its stockholders any Fundamental Transaction, unless (i) the
Purchasers shall have provided their prior written consent thereto (which
consent may be withheld, delayed or conditioned in the sole discretion of such
Purchasers) and (ii) the Company complies in all respects with the applicable
provisions governing Fundamental Transactions set forth in the Notes.
 
4.24. Listing. The Company shall take all actions necessary to cause all of the
Conversion Shares that may be issued pursuant to the Notes (without regard to
any limitations on conversion set forth in the Notes set forth therein), to be
approved for listing on The Nasdaq Capital Market as of the Closing Date,
subject only to official notice of issuance, and shall maintain such listing of
all Conversion Shares from time to time issuable under the terms of the Notes on
The Nasdaq Capital Market or another Trading Market. So long as any of the
Securities remain outstanding, the Company shall maintain the Common Stock’s
listing on The Nasdaq Capital Market or another Trading Market, and neither the
Company nor any of its Subsidiaries shall take any action which could be
reasonably expected to result in the delisting or suspension of the Common Stock
on The Nasdaq Capital Market or other Trading Market. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4.24.
 
4.25. Outstanding Notes. The Company agrees that any and all of the issued and
outstanding Series B Notes will be (i) fully converted by the holders thereof
into shares of Common Stock that are issued and outstanding on or prior to the
fifteenth (15th) Trading Day immediately following the Closing Date or (ii)
redeemed in full for cash (all of which has been paid by the Company) and
surrendered to the Company for cancellation and cancelled by the Company on or
prior to the fifteenth (15th) Trading Day immediately following the Closing
Date. No amount of principal, interest, late fees or any other amounts
outstanding and under the Series B Notes shall remain outstanding or otherwise
payable by the Company under the Series B Notes or otherwise after the fifteenth
(15th) Trading Day immediately following the Closing. All of such Series B Notes
will be surrendered to the Company for cancelation or will be automatically
canceled under the terms thereof and will have ceased to exist, and neither the
Company nor any of its Subsidiaries or Affiliates will have any liabilities or
obligations under or with respect to any of such Series B Notes (including any
obligation to issue any additional shares of Common Stock or Common Stock
Equivalents thereunder or in respect thereof).
 
 
 
38

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1. Termination. This Agreement may be terminated by each Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before June 31,
2018; provided, however, that such termination will not affect the right of any
party to sue for any breach by any other party (or parties).
 
5.2. Fees and Expenses. The Company has agreed to bear all fees, disbursements,
and expenses in connection with the transactions contemplated herein, including,
without limitation, the Company’s legal and accounting fees and disbursements,
the costs incident to the preparation, printing and distribution of any
registration statement, filing fees, UCC fees, and costs associated with the
Intellectual Property Security Agreement. In addition, the Company will
reimburse the Purchasers for their reasonable out-of-pocket expenses, including
legal fees and disbursements of their counsel in connection with the purchase
and sale of the Securities contemplated hereby; provided that such reimbursement
obligation shall not exceed $25,000. The Company shall pay all Transfer Agent
fees (including, without limitation, any fees required for same-day processing
of any instruction letter delivered by the Company and any conversion or
exercise notice delivered by a Purchaser), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.
 
5.3. Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties hereto acknowledge have been merged into such documents,
exhibits and schedules.
 
5.4. Notices. Any and all notices or other communications or deliveries to be
provided by the Purchasers hereunder, including, without limitation, any Notice
of Conversion, shall be in writing and delivered personally, by email or
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company at 1700 E. 68th Avenue, Denver, Colorado 80229, or such
other address, facsimile number, or email address as the Company may specify for
such purposes by notice to the Purchasers delivered in accordance with this
Section 5.4, with a copy in writing and delivered personally, by email or
facsimile, or sent by a nationally recognized overnight courier service,
addressed to Sichenzia, Ross, Ference & Kesner, Attn: Gregory Sichenzia, 1185
Avenue of the Americas, 37th Floor, New York, New York 10036. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by email or facsimile,
or sent by a nationally recognized overnight courier service addressed to each
Purchaser at the email address, facsimile number, or address of the Purchaser
appearing on the books of the Company, or if no such email address, facsimile
number, or address appears on the books of the Company, at the principal place
of business of such Purchaser. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest (i) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address set forth on the signature pages
attached hereto prior to 12:00 p.m. (New York City time) on any date, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email at the facsimile number or email address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 12:00 p.m. (New York City time) on any Trading Day, (iii) the
second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given.
 
 
 
39

 
 
5.5. Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and Purchasers holding at least 67% in
interest of the Notes then outstanding or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought; provided,
however, that if any amendment, modification or waiver disproportionately and
adversely impacts a Purchaser (or group of Purchasers), the consent of such
disproportionately impacted Purchaser (or group of Purchasers) shall also be
required (which consent may be withheld, delayed or conditioned in the sole
discretion of such Purchasers). No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any proposed amendment or waiver that
disproportionately, materially and adversely affects the rights and obligations
of any Purchaser relative to the comparable rights and obligations of the other
Purchasers shall require the prior written consent of such adversely affected
Purchaser (which consent may be withheld, delayed or conditioned in the sole
discretion of such Purchasers). Any amendment effected in accordance with
accordance with this Section 5.5 shall be binding upon each Purchaser and holder
of Securities and the Company.
 
5.6. Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers (other than by merger)
(which consent may be withheld, delayed or conditioned in the sole discretion of
such Purchasers). Each Purchaser may assign any or all of its rights under this
Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to a “Purchaser.”
 
5.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.
 
5.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.9, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
 
 
40

 
 
5.10. Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
 
5.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.13. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever a Purchaser exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then the Purchasers
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights; provided, however, that
in the case of a rescission of a conversion of any Note, the Purchasers shall be
required to return any shares of Common Stock subject to any such rescinded
conversion notice concurrently with the return to the Purchasers of the
aggregate conversion price paid to the Company for such shares.
 
5.14. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
 
 
41

 
 
5.16. Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchasers pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17. Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by a Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to a Purchaser with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by such
Purchaser to the unpaid principal balance of any such indebtedness or be
refunded to the Company, the manner of handling such excess to be at such
Purchaser’s election.
 
5.18. Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.20. Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
 
 
42

 
 
5.21. Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through
Sichenzia Ross Ference Kesner LLP. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any of the
Purchasers.
 
5.22. WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
[Signature Pages Follow]
 
 
43

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 NEW AGE BEVERAGES CORPORATION
 Address for Notice:
 
 
 By: /s/ Brent Willis
 1700 E. 68th Avenue
 Name: Brent Willis
 Denver, CO 80229
 Title: Chief Executive Officer
 Attention: Brent Willis
 
 E-Mail: brentwillis@newagebev.com
 
 
 With a copy to (which shall not constitute notice):
 
 SICHENZIA ROSS FERENCE KESNER LLP

 1185 Avenue of the Americas
 
 New York, NY 10036
 
 Attention: Gregory Sichenzia, Esq.
 
 e-mail: gsichenzia@srfkllp.com

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
44

 
 
 
[PURCHASER SIGNATURE PAGES TO NEW AGE BEVERAGES CORPORATION
SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 Name of Purchaser:

 Dominion Capital LLC
 
 
 Signature of Authorized Signatory of Purchaser: 

 
 
 
 Name of Authorized Signatory:
 
 
 
 Title of Authorized Signatory:
 
 
 
 Email Address of Authorized Signatory:
 
 
 
 Facsimile Number of Authorized Signatory:
 
 
 
 Address for Notice to Purchaser:
 341 West 38th Street, Suite 800
  
 New York, NY 10018
  
 
 Subscription Amount:
 $4,750,000

  
 
 EIN Number:
 
  
 

 
 
 
45

 
SCHEDULE OF PURCHASERS
 
(1)
Purchaser
 
(2)
Principal Amount of Note
 
 
(3)
Subscription Amount
 
 
(4)
Commitment Shares
 
 
(5)
Exit Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dominion Capital LLC
 $4,750,000 
 $4,750,000 
  125,661 
  105,529 

 
 
 
 
46

 
 
EXHIBIT A
 
Form of Senior Secured Convertible Promissory Note
 
 
 
 
 
 
47

 
 
 
EXHIBIT B
 
Form of Registration Rights Agreement
 
 
 
 
 
 
48

 
 
 
EXHIBIT C
 
Form of Security Agreement
 
 
 
 
 
49

 
 
 
EXHIBIT D
 
Form of Intellectual Property Security Agreement
 
 
 
 
 
 
50

 
 
 
EXHIBIT E
 
Form of Transfer Agent Instruction Letter
 
 
 
 
 
 
 
 
51
